DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit configured to” in claims 1, 2, 5-7 and 17-19 and corresponding dependent claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuval et al (CN 110049792) in view of Luxon et al (WO 2014/043650).
Regarding claim 1, Tuval et al disclose a blood flow meter (claim 1), comprising:
a rotor configured to be placed within a flow of blood and to be driven to rotate by the flow of blood (the term “impeller” generally for a rotor equipped with blades, placed in the blood vessel and rotating – p.10, para 1);
a controller configured to sense the rotation of the rotor and to generate a rotation signal based on the sensed rotation of the rotor (control unit 52 – fig.1A);
a first pressure sensor configured to measure an upstream pressure, wherein the upstream pressure is the blood pressure upstream of the rotor (pressure sensor 56 disposed upstream – p.12, “according to some applications”);
a second pressure sensor configured to measure a downstream pressure, wherein the downstream pressure is the blood pressure downstream of the rotor (pressure sensor 60 provided downstream – p.12, “according to some applications”); and
a control unit (52) configured to:
determine a differential pressure, the differential pressure comprising a	difference between the downstream pressure and the upstream pressure (creating a pressure differential between the upstream end and the downstream end of the impeller – p.10, para 1; controlling the rotation of the impeller based on the first and second sensor (56 and 60) – p.12, “according to some applications” – p.13, para 1); and
	cause an alteration to the rotation of the rotor based on the differential pressure (the control unit typically in response to input from the upstream and downstream sensor to control the rotary speed of the impeller – p.23, para 3);
wherein the control unit is configured to cause the alteration to the rotation of the rotor in response to determining that the differential pressure is not zero (the control unit receives the input of the pressure sensor, the pressure sensor is arranged on the upstream side and the downstream side of the pump, in response to the input, the control unit controls to motor to control the rotation of the impeller – p.23, paras 2-3).
	Tuval et al fail to explicitly disclose a magnetic encoder configured to sense the rotation of the rotor and to generate a rotation signal based on the sensed rotation of the rotor.
	However, Luxon et al teach in the same medical field of endeavor, a magnetic encoder configured to sense the rotation of the rotor and to generate a rotation signal based on the sensed rotation of the rotor (an impeller or any other suitable device that rotates in the presence of flowing fluid…causes rotations that are detected by means such as but not limited to magnetic or optical encoders – [0157]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotor and controller of Tuval et al with a magnetic encoder of Luxon et al as it would provide a well-known structure for detecting fluid passing through a rotor.
	Regarding claims 3 and 10, Tuval et al disclose further comprising a motor configured to provide external energy to the rotor, thereby causing the alteration to the rotation of the rotor (the “thereby” clause is written as a mere result of the motor) (the motor 46 via one or more rotating shaft transmits the rotational movement to the impeller – p.13, para 5).
	Regarding claims 4 and 11, Tuval et al as modified by Luxon et al disclose the invention as claimed and discussed above.  Luxon et al further disclose wherein the motor is a stepper motor (stepper motor - [0137]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the motor of Tuval et al with a stepper motor as it would provide a well-known and conventional motor used for medical applications for the purpose of controlling.
	Regarding claims 5 and 12, Tuval et al disclose wherein the control unit comprises a controller configured to provide a control signal to the motor to control the motor (the control unit 234 in response to the input of one or more by controlling the motor 232 to control the rotation of the impeller 152 – p.23, para 3).
Regarding claim 7, Tuval et al disclose wherein the control unit is further configured to determine, based on the rotation signal, a blood flow rate (as its response and rotation speed control unit 234 controlling the impeller so that the impeller with a certain flow rate of pumping through the renal vein and pumped towards the inferior vena cava, the pressure toward the target level – p.23, para 3).
Regarding claim 8, Tuval et al disclose a method of using a blood flow meter (claim 1) having a rotor placed in the flow of blood to determine a blood flow rate, wherein the rotor is configured to be driven to rotate by the flow of blood (the term “impeller” generally for a rotor equipped with blades, placed in the blood vessel and rotating – p.10, para 1), the method comprising:
measuring, using an upstream pressure sensor, an upstream pressure, wherein the upstream pressure is the blood pressure upstream of the rotor (pressure sensor 56 disposed upstream – p.12, “according to some applications”);
measuring, using a downstream pressure sensor, a downstream pressure, wherein the downstream pressure is the blood pressure downstream of the rotor (pressure sensor 60 provided downstream – p.12, “according to some applications”);
determining that a differential pressure is not zero, the differential pressure comprising a difference between the downstream pressure and the upstream pressure (creating a pressure differential between the upstream end and the downstream end of the impeller – p.10, para 1; controlling the rotation of the impeller based on the first and second sensor (56 and 60) – p.12, “according to some applications” – p.13, para 1);
causing an alteration to the rotation of the rotor in response to determining that the differential pressure is not zero (the control unit typically in response to input from the upstream and downstream sensor to control the rotary speed of the impeller – p.23, para 3);
sensing, using a controller, the rotation of the rotor (control unit 52 – fig.1A);
generating, using the controller and based on the rotation of the rotor, a rotation signal (as its response and rotation speed control unit 234 controlling the impeller so that the impeller with a certain flow rate of pumping through the renal vein and pumped towards the inferior vena cava, the pressure toward the target level – p.23, para 3); and	determining, based on the rotation signal, a blood flow rate (as its response and rotation speed control unit 234 controlling the impeller so that the impeller with a certain flow rate of pumping through the renal vein and pumped towards the inferior vena cava, the pressure toward the target level – p.23, para 3).
Tuval et al fail to explicitly disclose sensing, using a magnetic encoder, the rotation of the rotor and generating, using the magnetic encoder and based on the rotation of the rotor, a rotation signal.
	However, Luxon et al teach in the same medical field of endeavor, sensing, using a magnetic encoder, the rotation of the rotor and generating, using the magnetic encoder and based on the rotation of the rotor, a rotation signal (an impeller or any other suitable device that rotates in the presence of flowing fluid…causes rotations that are detected by means such as but not limited to magnetic or optical encoders – [0157]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotor and controller of Tuval et al with a magnetic encoder of Luxon et al as it would provide a well-known structure for detecting fluid passing through a rotor.
Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuval et al (CN 110049792) in view of Luxon et al (WO 2014/043650) as applied to claims 1 and 8 above, and further in view of Guelen et al (2019/0053714).
Regarding claims 2 and 9, Tuval et al as modified by Luxon et al disclose the invention as claimed and discussed above, but fail to explicitly disclose the control unit comprising a differential transducer operatively coupled to the first and second sensors, and configured to determine the differential pressure.
However, Guelen et al teach in the same medical field of endeavor, the control unit (blood pressure monitor) comprising a differential transducer (differential pressure transducer) operatively coupled to the first and second sensors, and configured to determine the differential pressure (a differential pressure transducer for determining a pressure difference based on pressures measured by at least one blood pressure sensor – [0007],[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensors and differential pressure of Tuval et al as modified by Luxon et al with a differential pressure transducer of Guelen et al as it would provide a well-known structure which uses sensor data to provide a differential pressure.
Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuval et al (CN 110049792) in view of Luxon et al (WO 2014/043650) and further in view of Guelen et al (2019/0053714).
Regarding claim 14, Tuval et al disclose a blood flow meter (claim 1), comprising:
a rotor configured to be placed within a flow of blood and to be driven to rotate by the flow of blood (the term “impeller” generally for a rotor equipped with blades, placed in the blood vessel and rotating – p.10, para 1);
a controller configured to sense the rotation of the rotor and to generate a rotation signal based on the sensed rotation of the rotor (control unit 52 – fig.1A);
a first pressure sensor configured to measure an upstream pressure, wherein the upstream pressure is the blood pressure upstream of the rotor (pressure sensor 56 disposed upstream – p.12, “according to some applications”);
a second pressure sensor configured to measure a downstream pressure, wherein the downstream pressure is the blood pressure downstream of the rotor (pressure sensor 60 provided downstream – p.12, “according to some applications”); and
a controller configured to determine a differential pressure, the differential pressure comprising a difference between the downstream pressure and the upstream pressure (creating a pressure differential between the upstream end and the downstream end of the impeller – p.10, para 1; controlling the rotation of the impeller based on the first and second sensor (56 and 60) – p.12, “according to some applications” – p.13, para 1); and
a controller configured to cause an alteration to the rotation of the rotor in response to determining that the differential pressure is not zero (the control unit typically in response to input from the upstream and downstream sensor to control the rotary speed of the impeller – p.23, para 3).
	Tuval et al fail to explicitly disclose a magnetic encoder configured to sense the rotation of the rotor and to generate a rotation signal based on the sensed rotation of the rotor.
	However, Luxon et al teach in the same medical field of endeavor, a magnetic encoder configured to sense the rotation of the rotor and to generate a rotation signal based on the sensed rotation of the rotor (an impeller or any other suitable device that rotates in the presence of flowing fluid…causes rotations that are detected by means such as but not limited to magnetic or optical encoders – [0157]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rotor and controller of Tuval et al with a magnetic encoder of Luxon et al as it would provide a well-known structure for detecting fluid passing through a rotor.
Tuval et al as modified by Luxon et al disclose the invention as claimed and discussed above, but fail to explicitly disclose a differential transducer configured to determine a differential pressure.
However, Guelen et al teach in the same medical field of endeavor, a differential transducer (differential pressure transducer) configured to determine the differential pressure (a differential pressure transducer for determining a pressure difference based on pressures measured by at least one blood pressure sensor – [0007],[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensors and differential pressure comprising a difference between downstream pressure and the upstream pressure of Tuval et al as modified by Luxon et al with a differential pressure transducer of Guelen et al as it would provide a well-known structure which uses sensor data to provide a differential pressure.
Regarding claim 15, Tuval et al disclose further comprising a motor configured to provide external energy to the rotor, thereby causing the alteration to the rotation of the rotor (the “thereby” clause is written as a mere result of the motor) (the motor 46 via one or more rotating shaft transmits the rotational movement to the impeller – p.13, para 5).
	Regarding claim 16, Tuval et al as modified by Luxon et al and Guelen et al disclose the invention as claimed and discussed above.  Luxon et al further disclose wherein the motor is a stepper motor (stepper motor - [0137]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the motor of Tuval et al with a stepper motor as it would provide a well-known and conventional motor used for medical applications for the purpose of controlling.
	Regarding claim 17, Tuval et al disclose wherein the control unit comprises a controller configured to provide a control signal to the motor to control the motor (the control unit 234 in response to the input of one or more by controlling the motor 232 to control the rotation of the impeller 152 – p.23, para 3).
	Regarding claim 19, Tuval et al disclose wherein the control unit is further configured to determine, based on the rotation signal, a blood flow rate (as its response and rotation speed control unit 234 controlling the impeller so that the impeller with a certain flow rate of pumping through the renal vein and pumped towards the inferior vena cava, the pressure toward the target level – p.23, para 3).
Response to Arguments
Applicant's arguments filed September 1st, 2022 have been fully considered but they are not persuasive.
Regarding the 103 rejection(s), Applicant states Tuval CN is not prior art available under 35 U.S.C. 102 and, therefore, it cannot be used as a reference in a rejection under 35 U.S.C. 103.  However, Applicant recognizes that Tuval CN has a corresponding US patent 11,033,727, which has an associated PCT filing date of November 21, 2017.  Applicant states the prior art fail to disclose the amended limitations of claim 1.
Applicant states the impellers of Tuval are rotated to cause blood flow, they are not “driven to rotate by the flow of blood”.  Further, Tuval fails to disclose “the control unit is configured to cause the alteration to the rotation of the rotor in response to determining that the differential pressure is not zero”.
As stated by Applicant, Tuval et al has an associated PCT filing date of November 21, 2017.  Examiner’s position is the claimed subject matter disclosed by Tuval et al has support in the PCT.  Please see WO2018/096531 which is referenced in the PTO-892 and copy of which has been provided to Applicant in this mailing.
Regarding the limitation “driven to rotate by the flow of blood”, Examiner’s position is the present application describes “the rotor is configured to be driven to rotate by the flow of blood” in the flow diagram of fig.3.  The present application also describes this feature by stating “to be driven to rotate by the flow of blood, the direction of which is indicated by arrows 212”.  There are no additional details that further define this feature.  The rotor of Tuval et al similarly is “driven to rotate by the flow of blood” in that the rotor rotates based on one or more physiological parameters including the flow of blood received from the pressure sensors (claim 29).
Regarding the amended limitation “the control unit is configured to cause the alteration to the rotation of the rotor in response to determining that the differential pressure is not zero”, Examiner maintains this feature is disclosed by Tuval et al.  Specifically, Tuval et al discloses the control unit receives the input of the pressure sensor, the pressure sensor is arranged on the upstream side and the downstream side of the pump, in response to the input, the control unit controls to motor to control the rotation of the impeller, the rotation speed control unit controlling the impeller so that the impeller with a certain flow rate of pumping  through the renal vein and pumped towards the inferior vena cava, the renal vein pressure toward the target level indicated by the user is reduced – p.23, paras 2-3.  This is similarly discussed on p.12, last paragraph – p.13, first paragraph, the input being from the pressure sensors, and the control unit receives a signal from an additional sensor to control the rotation speed of the impeller.  Tuval et al discloses that the pump operates simultaneously, to have a synergistic effect on the pressure in the area between the pumps but the pressure and flow in the outside of the area have a contrary effect to substantially cancel each other out (p.11, para 2).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793